 1   WO
 2
 3
 4
 5
 6                   IN THE UNITED STATES DISTRICT COURT
 7                         FOR THE DISTRICT OF ARIZONA
 8
 9   Abubakar Hussein Ahmed,                          No. CV-14-01626-PHX-MHB
10                 Plaintiff,                         ORDER
11   v.
12   Arizona State University, et al.,
13                 Defendants.
14
15          Pending before the Court is Plaintiff’s pleading entitled, “motion to vacate
16   [judgment]” pursuant to Rule 60 of the Federal Rules of Civil Procedure (Doc.
17   21). In his motion, Plaintiff requests that the Court vacate the order and judgment
18   issued in this case (Docs. 18, 19) claiming that this Court “should explain and
19   expound how exactly rule 8 works and why exactly plaintiff’s complaint doesn’t
20   meet with the standard.” Plaintiff states that the Court dismissed this matter
21   “without providing a notice or chance to be heard,” and “didn’t comply with all
22   the other instructions in the mandate ... .”
23          The Court will recap the procedural background of this case as discussed in
24   this Court’s previous December 19, 2016 dismissal Order, before it addresses
25   Plaintiff’s motion to vacate.
26          On July 18, 2014, Plaintiff filed a pro se “Civil Rights Complaint” alleging
27   seven counts for relief against 26 Defendants. In his Complaint, Plaintiff stated the
28   following:
 1
 2   On June 26, 2012, at approximately 2232 hours (10:30 p.m.), it was
     allegedly reported that plaintiff had committed an incident of
 3   Forgery Fraud under A.R.S. Section 13-2002Al; later the offense
     was changed to one of an attempt to commit forgery. In Arizona, an
 4   attempt to commit forgery is a Class 5 felony.
 5   Oddly enough, the incident was reported at the same time it
     occurred. According to the incident summary, plaintiff attempted to
 6   forge an ASU diploma by requesting by e-mail that JFB Desktop
     Publishing, a California business entity not registered with the
 7   Secretary of State of California and not registered with the Arizona
     Secretary of State, remove the name from a copy of a diploma
 8   plaintiff attached to the email, and put plaintiff’s name there instead.
     A charge of Attempted Forgery was pending the result of a search
 9   warrant.
10   It was alleged that plaintiff, at 2327 hours (11:27 p.m.), on June 26,
     2012, received an email from JFB Desktop Publishing stating that
11   JFB would need to obtain written authorization from ASU before a
     diploma could be issued. Plaintiff never received this email on his
12   computer. Allegedly, JFB Desktop Publishing then notified the
     Registrar’s Office at ASU of plaintiff’s alleged request. The
13   Registrar’s Office at ASU contacted the university's Office of the
     General Counsel who in turn contacted the ASU Police.
14
     On July 3, 2012, Jodi Prudhomme, Esq., Associate General Counsel
15   at ASU, issued a Cease & Desist letter which was allegedly sent to
     plaintiff’s email address, which plaintiff never received on his
16   computer or any other device he owned. Interestingly enough, this
     document was not listed among the documents the FBI found during
17   its analysis of plaintiff’s computers.
18   Daniel F. Herrmann contacted plaintiff and asked him to come to the
     ASU Police Station for an interview. When plaintiff arrived at the
19   ASU Police Station on July 11, 2012, he was interviewed by FBI
     agent John Chipolsky and Daniel Herrmann.
20
     During the July 11th interview, plaintiff denied having knowledge of
21   JFB Desktop Publishing; plaintiff also denied contacting anyone to
     have a diploma made showing that he had graduated from ASU.
22   When plaintiff was shown the alleged email exchanges between
     plaintiff and JFB Desktop Publishing, plaintiff denied involvement
23   in any way with the alleged forgery.
24   On July 19, 2012, a search warrant was applied for and granted. The
     Affidavit for Search Warrant executed by defendant Daniel F.
25   Herrmann included an averment that facts concerning Herrmann’s
     training and experience established probable cause to issue the
26   warrant. Herrmann also indicate that he was a Special Deputy United
     States Marshal.
27
     The Affidavit for Search Warrant does not cite the same statute as
28   the ASU Incident Report; the report cites A.R.S. § 13-2002Al while

                                      -2-
 1
            the Affidavit for Search Warrant cites A.R.S. § 13-2002.A.2 as the
 2          statute that was violated. A.R.S. § 13-2002 A2 provides that a person
            commits forgery if, with intent to defraud the person knowingly
 3          possesses a forged instrument. Upon information and belief, plaintiff
            was never found to be in possession of a forged instrument.
 4          Furthermore, if he was in possession of the diploma, it was not a
            forgery as it contained the name of an actual graduate of ASU.
 5
            The Probable Cause Statement portion of the Affidavit avers that
 6          between June 29, 2012 and July 11, 2012, Herrmann learned the
            following information. However, the Incident Report indicates that
 7          Herrmann received a report on June 26, 2012 of the alleged incident;
            these dates are inconsistent.
 8
            Corporal Herrmann indicates in Paragraph 3 of the Probable Cause
 9          Statement that he identified plaintiff through law enforcement
            records and conversations with law enforcement investigators as the
10          user of email address abubakar5500@yahoo.com.
11          On May 14, 2014, plaintiff requested a local records check through
            the City of Phoenix Code Enforcement Unit of the Phoenix Police
12          Department; the request included a right index fingerprint. The result
            of the request stated “[t]his search is of Phoenix Police Department
13          records only.” The form also indicates that a search of Phoenix
            Police Department computer files disclosed no record meeting
14          dissemination criteria for the name and date of birth that were
            provided.
15
            Clearly, the Phoenix Police Department had no records concerning
16          the name and date of birth of Abubakar Hussein Ahmed nor an email
            address for him.
17
            On April 18, 2014, plaintiff made a Freedom of Information Act
18          Request to the Federal Bureau of Investigation. The request required
            plaintiff to send fingerprints to the FBI. The result of this request
19          was a letter indicating “[a] search of the fingerprints provided by
            this individual has revealed no prior arrest data at the FBI.”
20          Therefore, it appears that plaintiff had no record with the FBI.
            However, the Maricopa County Arizona County Attorney’s Dispo
21          Form indicates the 2012 case has FBI No. 280158RD5.
22          The veracity of Daniel Herrmann’s averment in the Probable Cause
            Statement portion of his Affidavit for Search Warrant as to know
23          how he obtained information regarding plaintiff’s DOB, Social
            Security Number and email address is called into question since
24          neither the Phoenix Police Department nor the FBI had information
            regarding an arrest or investigation of plaintiff as of 2014.
25
     Later, in his Complaint, Plaintiff stated:
26
27          The officers involved in the raid broke windows, broke a glass
            entrance door and shot the door to a room three (3) times. Damage
28          was done to the residence in the amount of $1573, excluding labor.

                                              -3-
 1
 2          Plaintiff was arrested in his home and transported to the Phoenix
            Police Department where plaintiff’s fingerprints and a mug shot
 3          were taken. After plaintiff was arrested and taken to a holding
            facility, fingerprinted and a mug shot taken, plaintiff returned home.
 4          On information and belief this was a false arrest as the ASU Incident
            Report states that no one was taken into custody.
 5
            On January 15, 2013, upon information and belief, John Chipolsky
 6          of the FBI contacted the Dallas Fort Worth International Airport
            (DFW) TSA while plaintiff was returning home after a trip to Saudi
 7          Arabia for an Islamic religious rite called hajj (pilgrimage to
            Makkah), advising them to perform a comprehensive search of
 8          plaintiff. The search at DFW caused plaintiff to miss his flight to
            Phoenix.
 9          When plaintiff arrived at Sky Harbor Airport on January 15, 2013,
            FBI Agent John Chipolsky and a Phoenix detective met plaintiff.
10          The two men talked to plaintiff asking him if he listened to Imam
            Anwar al Awlaki and other terrorists on Youtube. Chipolsky asked
11          to see the computer that plaintiff had with him. When plaintiff told
            the two men that he couldn’t talk to them without a lawyer being
12          present, the conversation ended.
13          Plaintiff asserts on information and belief that the conduct of the
            defendants was based on his race, national origin and religion.
14          When. the FBI visited plaintiff’s home without a search warrant
            November 30th 2011, the FBI agents began talking to plaintiff about
15          his country of origin, when he came to America, when he was
            naturalized as a citizen of the United States. The agents also asked
16          plaintiff whether he was a citizen on paper only or if he was truly
            loyal to the U.S. Plaintiff was asked what kind of Islam he practices,
17          what Islamists,x:lo at their temple. On information and belief this
            conduct was engaged in by the FBI agent in violation of plaintiff’s
18          rights under the Fourth Amendment to the U.S. Constitution and by
            the Phoenix Police Department officers in violation of the
19          Fourteenth Amendment.
20          Although Corporal Hermarui procured the search warrant on July
            19, 2012, he luxuriously waited until the next day, July 20, 2012 to
21          execute it which would be the first day of Ramadan, the day on
            which 1.8 million Muslims around the world start fasting for a
22          month. The agents/men offered plaintiff water to drink; plaintiff
            refused the water on the basis that he can’t drink during the daytime
23          during Ramadan.
24
            The Court, having reviewed Plaintiff’s submissions, granted Plaintiff’s
25
     application to proceed in forma pauperis. The Court, however, found that
26
     Plaintiff’s Complaint failed to state a specific cause of action against any of the 26
27
     named Defendants, and comply with Rule 8 of the Federal Rules of Civil
28
                                             -4-
 1
     Procedure. As such, the Court dismissed the Complaint with leave to amend. In so
 2
     doing, the Court advised Plaintiff as to this Court’s duty with respect to the
 3
     screening of in forma pauperis cases, and instructed him regarding the federal
 4
     pleading requirements as set forth in the Federal Rules of Civil Procedure and
 5
     federal case law.
 6
            On September 29, 2014, Plaintiff filed his Amended Complaint. This time,
 7
     Plaintiff alleged 62 causes of action against 40 Defendants in his 90-page
 8
     document. In his Amended Complaint, Plaintiff stated the following:
 9
10          On June 26, 2012, at approximately 2232 hours (10:30 p.m.), it was
            allegedly reported that Plaintiff had committed an incident of Forgery
11          Fraud under A.R.S. Section 13-2002Al; later the offense was changed to
            one of an attempt to commit forgery. In Arizona, an attempt to commit
12          forgery is a Class 5 felony. Oddly enough the incident was reported at the
            same minute it occurred. According to the incident summary, Plaintiff
13          attempted to forge an ASU diploma by requesting by e-mail that JFB
            Desktop Publishing, a California business entity not registered with the
14          Secretary of State of California and not registered with the Arizona
            Secretary of State, remove the name from a copy of a diploma plaintiff
15          attached to the email, and put Plaintiff's name there instead. A charge of
            Attempted Forgery was pending the result of a search/seize warrant.
16
            It was alleged that Plaintiff, at 2327 hours (11 :27 p.m.), on June 26, 2012,
17          received an email from JFB Desktop Publishing stating that JFB would
            need to obtain written authorization from ASU before a diploma could be
18          issued. Plaintiff never received this email on his computer. Allegedly, JFB
            Desktop Publishing then notified the Registrar's Office at ASU of Plaintiff's
19          alleged request. The Registrar's Office at ASU contacted the University’s
            Office of the General Counsel who in turn contacted the ASU Police.
20
            On July 3, 2012, Jodi Prudhomme, Esq., Associate General Counsel at
21          ASU, issued a Cease & Desist letter which was allegedly sent to Plaintiff’s
            email address, which Plaintiff never received on his computer or any other
22          device he owned. These documents were not listed among the documents
            the FBI found during its analysis of Plaintiff’s computers.
23
            Daniel F. Hernnann contacted Plaintiff and asked him to come to the ASU
24          Police Station for an interview. When Plaintiff arrived at the ASU Police
            Station on July 11, 2012, he was interviewed by FBI agent John Chipolsky
25          and Daniel Hernnann.
26          During the July 11th interview, Plaintiff denied having knowledge of JFB
            Desktop Publishing; Plaintiff also denied contacting anyone to have a
27          diploma made showing that he had graduated from ASU. When Plaintiff
            was shown the alleged email exchanges between Plaintiff and JFB Desktop
28          Publishing, Plaintiff denied involvement in any way with the alleged
                                            -5-
 1
     forgery.
 2
     On July 19, 2012, a search/seize warrant was applied for and granted in the
 3   name of the State of Arizona pursuant to A.R.S. 13-3911 et. Seq. The
     Affidavit for Search Warrant executed by Defendant Daniel F. Hernnann
 4   included an averment that facts concerning Hernnann’s training and
     experience established probable cause to issue the warrant. Hernnann also
 5   indicated that he was a Special Deputy United States Marshal.
 6   The Affidavit for Search Warrant does not cite the same statute as the ASU
     Incident Report; the report cites A.R.S. § 13-2002Al while the Affidavit for
 7   Search Warrant cites A.R.S. § 13-2002.A.2 as the statute that was violated.
     A.R.S. § 13-2002 A2 provides that a person commits forgery if, with intent
 8   to defraud the person knowingly possesses a forged instrument. Upon
     information and belief, Plaintiff was never found to be in possession of a
 9   forged instrument. Even after the execution of the search warrant.
10   The Probable Cause Statement portion of the Affidavit avers that between
     June 29, 2012 and July 11, 2012, Herrmann learned the following
11   information. However, in paragraph 7 of the affidavit he averred that On
     July 17, 2012 investigators conducted a spot check of the parking of 2419
12   in phoenix and saw a 2001 Honda, with Arizona license AVR1616,
     registered to Abubakar Ahmed and that the investigators also verified that
13   Abubakar ahmed has internet service in his name at the address.
     Further the Incident Report indicates that Herrmann himself reported on
14   June 26, 2012 of the alleged incident; these dates are inconsistent. Pursuant
     to Arizona constitution Article 6 Section 26 before entering office each
15   Judge takes an oath to support the U.S. constitution. but strangely enough
     and in violation of that oath Judge Barbara Hamner decided to approve and
16   grant a search warrant in the face of an affidavit that contains internal and
     external inconsistencies. Besides, the search warrant and it’s affidavit was
17   oddly officially filed with the court clerk 21 days after its approval and 20
     days after execution.
18
     Pursuant to A.R.S. 13-3918 et. Seq. in order to keep the search warrant and
19   its seizures valid and legal. The search warrant had to be returned to the
     judge no more than 3 days after the execution thereof. Therefore
20   conveniently Judge Colleet Prem signed the date of the search warrant
     return to be exactly 3 days after its execution, but oddly enough the filing
21   date of the search warrant return with the court clerk; Michael K. Jeanes;
     appears to be 26 days after the execution date. Pursuant to the inconsistent
22   dates the truth of Judge Colleet Prem hand written date is suspect.
23   Moreover the clerk’s website displays a chart which suggests that a search
     warrant may be issued, executed, returned, Clerk scans and dockets public
24   records in as few as two days but no more than 15 days. Additionally,
     elsewhere on the clerks website suggests that among the functions and
25   responsibilities of court clerk is to be the first stop for intiations of Civil,
     Criminal etc. Cases, and before the Judge. However the Affadavit, Search
26   warrant, and the return thereof in question, appears to be vice versa.
     EXHIBIT 14
27
     Based on the foregoing information, inference and belief, Plaintiff alleges
28   the judges engaged in conspiratorial meeting with the officers prior to the

                                       -6-
 1
     application of the search warrant and acted with deliberate indifference as
 2   to whether the affidavit avers factual or fictional statements, defeating the
     purpose of A.R.S.13-3914 which requires the judge to examine the
 3   affadavit, Further that explains why Judge Barbara Hamner approved the
     Search warrant whose affidavit is repleted with lies, And judge Colleet
 4   Prem Doctored the date to cover up its invalidity pursuant to A.R.S. 13-
     3918 et. Seq.
 5
     Furthermore, everything seized on July 20th 2012, by the defendants, at the
 6   plaintiff’s home, was no more than things that can be found in every
     occupied home, but nevertheless the foregoing Judges found no problem
 7   with the receipt list in spite of the State law pursuant to A.R.S. 13-3919
     (B)( 2) which states; Unless the court finds reasonable necessity for the
 8   seizure, the warrant prohibits the seizure of any tangible property. See
     Exhibit 1
 9
     Moreover, Detective Hermann averred that he gave a detailed receipt for
10   the property taken, to abubakar ahmed and a supposed roommate DeCarus
     Thomas on the contrary the receipt which he turned in to the court shows
11   the signature spot of the property giver to be blank.
12   Besides the search warrant commands Detective Dan Hermann to retain the
     property in his individual custody or in the custody of Arizona State
13   University Police Department only, pursuant to A.R.S. 13-3920.
     Nevertheless, the property receipt shows that everything seized was seized
14   by the FBI Agency. This is improper and in violation of the Fourth
     Amendment to United States Constitution, the FBI did not have a search
15   warrant. Ifthe FBI agency had probable cause to Seize property than the
     proper course of action would be to apply for a search warrant at the United
16   States District Court pursuant to Federal Rules of Criminal Procedure Rule
     41 et. Seq.
17
     Assuming the judge has jurisdiction to inquire into the offense in respect to
18   which the warrant was issued A.R.S. 13-3923 instructs the judge to either
     annex the affidavits, the search warrant and return, and the inventory, and if
19   he does not have jurisdiction to inquire into the offense in respect to which
     the warrant was issued, he shall at once file the warrant, and return the
20   affidavits and inventory to the court having jurisdiction to inquire into the
     offense.
21
     Since neither of the foregoing occurred, this judges should’ve given a bit of
22   care, by inquiring as to why no charges were brought against the plaintiff
     herein or instruct the procurer of the search warrant to return the property to
23   the plaintiff.
24   Understandably, the judges have absolute judicial immunity from liability
     within their Judicial discretion, but whether is because of the many
25   breached State Statutes, Taking the clerks function (by becoming the first
     stop for an initial criminal proceeding), conspiring with the other
26   Defendants prior to the application and issuance of the Search Warrant, or
     going out of Jurisdiction by approving a search for the Federal Burea
27   Agency/agents when it was supposed to be a Federal Court/Judge, Plaintiff
     claims liability against the judges.
28
                                      -7-
 1
 2
     Plaintiff’s Amended Complaint continued, stating:
 3
 4         On September 19, 2014 after making public record request pursuant
           to A.R.S. 39-121 et. Seq. Phoenix Police Department, Code
 5         Enforcement Unit released a mugshot that is supposed to be original
           on a CD, after careful analysis, plaintiff detected several changes on
 6         the facial area of the plaintiff’s face, this changes were made
           specifically to defame the plaintiff, make him look monstrous and
 7         communicate a false idea to a 3rd party that the person in the picture
           is a monster. One change that sticks out is the tooth area which
 8         shows only one teeth, even though in reality plaintiff have all his
           teeth intact.
 9
           On January 15, 2013, upon inference and belief, John Chipolsky of
10         the FBI contacted the Dallas Fort Worth International Airport
           (DFW) TSA while Plaintiff was returning home after a trip to Saudi
11         Arabia for an Islamic religious rite called Hajj (pilgrimage to
           Makk:ah), advising them to perform a comprehensive search of
12         Plaintiff. The search at DFW caused Plaintiff to miss his flight to
           Phoenix.
13
           When Plaintiff arrived at Sky Harbor Airport on January 15, 2013,
14         FBI Agent John Chipolsky and a Phoenix Sergeant, who was a part
           of the swat team on July 20th 2012, met Plaintiff. The two men
15         talked to Plaintiff asking him if he listened to Imam Anwar al
           Awlaki and other terrorists on Youtube. Chipolsky asked to see the
16         computer that Plaintiff had with him. When Plaintiff told the two
           men that he couldn’t talk to them without a lawyer being present, the
17         conversation ended. At the baggage claim the plaintiff finds one of
           his bags was ripped opened.
18
           Plaintiff asserts on information and belief that the conduct of the
19         Defendants was based on his race, national origin and religion.
           When the FBI John Chipolsky and other 10-15 unknown Agents
20         visited Plaintiff s home without a search warrant on November 30th,
           2011, the FBI agents began talking to Plaintiff about his country of
21         origin, when he came to America, when he was naturalized as a
           citizen of the United States. The agents also asked Plaintiff, whether
22         he was a citizen on paper only or if he was truly loyal to the U.S.
           Plaintiff was asked what kind of Islam he practices, what Islamists
23         do at their temple. On information and belief, this conduct was
           engaged in by the FBI agent in violation of Plaintiff s rights under
24         the Fourth Amendment to the U.S. Constitution.
25         Besides, as some agents were engaged in the biasely and racially
           motivated interrogative harassment, the other agents were going
26         throughout the home, taking notes.
27         On information and belief the The foregoing behavior of the FBI
           Agents was due to the improper training they received in Quantico,
28         VA, with the controversial anti-Islam material which were
                                           -8-
 1
     purportedly removed on or around January, 15th 2012 due to a
 2   whistle blower agent that triggered Human rights Groups, media and
     congress pressure. When asked, by Senator Al Franken on December
 3   14th 2011, has the FBI Issued a clear and unequivocal apology to the
     Muslim American community for the bigoted and anti-Muslim
 4   statements found in those material?, former Director Robert Mueller
     then Director of the FBI Stated not only we apologized to the
 5   Muslim community we also explained to them, the process we’re
     undergoing to address the issue. However mere apology is not
 6   enough in this case due to the fact that the anti islam doctrine caused
     Plaintiff injuries that cannot be remedied unless equity and law is
 7   justly applied to the fullest extent.
 8   Further plaintiff alleges, Mr. Muealler retreated his agents from
     harassing plaintiff and other muslims lacking any reason, to
 9   attacking plaintiff and possibly other muslims with falsified reasons.
     As contrasted herein.
10
     According to USA Today (See Exhibit 11)
11
     The FBI has pulled more than 700 documents and 300 presentations
12   that stereotyped Islam or were factually inaccurate.
13   Among the anti islam documents is a chart which depicts to Muslims
     as people who start out their lives violent and adhere to violence as
14   their devotion increases. But Christians and Jews lower their violent
     behavior as their devotion increases. See Exhibit 12
15
     Although Defendants procured the search warrant on July 19, 2012,
16   they luxuriously waited until the next day, July 20, 2012 to execute
     it which would be the first day of Ramadan, the day on which 1.8
17   billion Muslims around the world start fasting for a month. The
     agents/men offered Plaintiff water to drink; Plaintiff refused the
18   water on the basis that he can’t drink during the daytime for the
     duration of Ramadan. See Exhibit 13
19
     Besides even though defendants had a period of more than 15 hours
20   to serve the search warrant on any day, they chose just the time
     which plaintiff attends a weekly 1 hour Islamic sermon at the local
21   Mosque.
22   On inference and belief, the foregoing was a purposeful act to
     impede plaintiff from an activity protected by the first Amendment
23   to the United States Constitution.
24   On August, 24 2012, Defendants submitted a Falsified charge of
     forgery felony to the Maricopa County Attorney against this
25   plaintiff; Stating that a forgery crime took place on August, 1st 2012
     contradicting the falsified ASU Police incident report, which states
26   the crime was committed on June 26th 2012; the County Attorney
     did not file any charges against the Plaintiff herein. Later on,
27   Defendants ferociously, submitted a 2nd blatantly false Charge to
     the prosecutor; claiming that Plaintiff herein committed a forgery
28   felony on December, 28 2012 even though plaintiff was not in the

                                      -9-
 1
            United States on that day. See Exhibit 5
 2
            The defendants submitted a CD containing web browsing history, as
 3          evidence, and alleged that the plaintiff searched for a fake diploma
            online. But the plaintiff could not have been the one browsing for
 4          fake diploma on August 1st 2012 or December 28th 2012.
            especially, provided that the plaintiff didn't have the computer in his
 5          possession on those dates. The computer was seized by the
            defendants on july 20th 2012 and was never returned to plaintiff to
 6          date. ...
 7          Plaintiff asserts, if defendants had probable cause than there would
            be a definite prosecution against the plaintiff, but since probable
 8          cause existed neither before nor after the procurement and execution
            of the search warrant. The Defendants were trying to exculpate
 9          themselves from the foregoing Statutory law by any means possible.
            And even if its to charge the plaintiff through fraudulent means
10          which they unsuccessfully exhausted.
11          Though nevertheless, defendants treated themselves with
            candonation since they are the gate keepers of criminal charges.
12
            After the Defendants engaged in the conduct described herein, the
13          Maricopa County Attorney declined to prosecute and no charges
            were officially filed against Plaintiff Prosecutor James E Blair Jr,
14          instructed defendants to release all property as to this Plaintiff than
            defendant. The Plaintiff s computer and other illegally confiscated
15          properties is still purportedly in the custody of the FBI in defiance of
            the County Attorney’s instruction.
16
            Again, instructing Plaintiff as to this Court’s duty with respect to the
17
     screening of in forma pauperis cases, as well as, the pleading requirements set
18
     forth in the Federal Rules of Civil Procedure and federal case law, the Court
19
     found, “that once again, [Plaintiff’s complaint] fails to satisfy the federal pleading
20
     requirements.” The Court stated that the complaint failed to provide a “short and
21
     plain statement” of his claims. The Court found that the pleading contained a
22
     narrative account of incidents purportedly underlying this action, large portions of
23
     which are meandering and irrelevant.         The Court stated that the Amended
24
     Complaint failed to provide sufficient notice to Defendants of how each individual
25
     Defendant allegedly violated Plaintiff’s rights.
26
            For example, Plaintiff stated under “Count 1,” “Plaintiff repeats and re-
27
     alleges and incorporates the allegations in each and every paragraph contained
28
                                             - 10 -
 1
     herein as if copied in extenso, with the same force and effect against each and
 2
     every Defendant herein, for direct and/or indirect participation and/or action
 3
     and/or inaction and/or encouragement and/or condonation and/or acquiescence
 4
     and/or negligence and/or gross negligence of the violation in this count. Further,
 5
     Plaintiff alleges that his rights, privileges or immunities under 42 U.S.C. § 2000d
 6
     et. Seq. were violated due to his race, skin color, religion and national origin.
 7
     Plaintiff was deprived of the law enforcement services, after the conduct described
 8
     herein, Defendants treated each other with a total condonations. No one was
 9
     charged pursuant to A.R.S. 13-3924. ... Therefore Plaintiff claims liability against
10
     each and every state Divisions/Departments whose employee was involved,
11
     further Plaintiff claims liability against the same Divisions/Departments for the
12
     actions of the federal employees, because the federal employees went out of their
13
     Jurisdictions and duties by oddly pretexting that they are enforcing state laws, but
14
     nevertheless state actors didn’t reject the support of the federal employees, they
15
     instead encouraged, acquiesced and even conspired together to deprive Plai ntiff
16
     rights protected   under laws and constitution       under false pretenses. Further
17
     Plaintiff doesn't waive his rights and liability against the federal agents pursuant to
18
     Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics, 403
19
     U.S. 388 (1971). In their individual capacity.” Plaintiff continued to address each
20
     of his 62 causes of action in this same fashion.
21
            Thus, after having (1) screened Plaintiff’s original Complaint and including
22
     a description of the federal pleading requirements coupled with this Court’s duty
23
     with respect to the screening of in forma pauperis cases, (2) allowed Plaintiff the
24
     opportunity to file an Amended Complaint, (3) screened the Amended Complaint
25
     and, again, instructing Plaintiff as to this Court’s duty with respect to the screening
26
     of in forma pauperis cases, as well as, the pleading requirements set forth in the
27
     Federal Rules of Civil Procedure and federal case law, and (4) found that Plaintiff
28
                                             - 11 -
 1
     failed to satisfy the federal pleading requirements, failed to provide sufficient
 2
     notice to Defendants of how each individual Defendant allegedly violated
 3
     Plaintiff’s rights, and failed to provide any plausible claim for relief, the Court
 4
     dismissed the Amended Complaint in its entirety implicitly finding that it had
 5
     given Plaintiff adequate opportunity to state a claim and comply with the Federal
 6
     Rules of Civil Procedure and that the allegations Plaintiff asserted cannot be cured
 7
     by amendment.
 8
            Plaintiff subsequently appealed this Court’s Order. The Ninth Circuit,
 9
     thereafter, remanded this matter back to this Court “to give Ahmed notice of the
10
     deficiencies in his claims and an opportunity to file an amended complaint.” The
11
     Ninth Circuit stated that, “[t]he district court properly found that Ahmed’s First
12
     Amended Complaint violated Rule 8(a)’s requirement that a pleading shall contain
13
     ‘a short and plain statement’ of the case. However, the district court did not
14
     consider less drastic alternatives before dismissing Ahmed’s action.”
15
            On December 19, 2016, the Court found that having documented the
16
     history of this matter, demonstrating that neither of Plaintiff’s complaints could
17
     possibly be construed as: (1) complying with the federal pleading requirements
18
     which were explicitly outlined in the Court’s previous two screening orders, and
19
     (2) stating a claim for relief against any of the specifically-named Defendants –
20
     and in accordance with the Mandate of the Ninth Circuit, ordered that “Plaintiff
21
     shall have thirty days from the date of this Order to file an amended complaint.
22
     The Clerk of Court is directed to enter a judgment of dismissal without prejudice
23
     and without further notice to Plaintiff if Plaintiff fails to file an amended
24
     complaint within thirty days of the date of this Order.”
25
            Plaintiff failed to file an amended pleading pursuant to this Court’s Order
26
     and, on January 20, 2017, the Clerk of Court entered Judgment. Over two months
27
     later, on March 27, 2017, Plaintiff filed the instant motion to vacate (Doc. 21).
28
                                             - 12 -
 1
              Under Federal Rule of Civil Procedure 60(b), a movant may seek relief
 2
     from a final judgment, order, or proceeding for the following reasons: (1) mistake,
 3
     inadvertence, surprise, or excusable neglect; (2) newly discovered evidence that,
 4
     with reasonable diligence, could not have been discovered in time to move for a
 5
     new trial under Rule 59(b); (3) fraud (whether previously called intrinsic or
 6
     extrinsic), misrepresentation, or misconduct by an opposing party; (4) the
 7
     judgment is void; (5) the judgment has been satisfied, released or discharged; it is
 8
     based on an earlier judgment that has been reversed or vacated; or applying it
 9
     prospectively is no longer equitable; or (6) any other reason that justifies relief.
10
     See Fed. R. Civ. P. 60(b). Thus, clauses (1) through (5) provide specific reasons
11
     for granting relief, while clause (6) requires a showing that the grounds justifying
12
     relief are extraordinary; mere dissatisfaction with the court’s order or belief that
13
     the court is wrong in its decision are not adequate grounds for relief. See
14
     Twentieth Century-Fox Film Corp. v. Dunnahoo, 637 F.2d 1338, 1341 (9th Cir.
15
     1981).
16
              Again, in his motion, Plaintiff requests that the Court vacate the order and
17
     judgment issued in this case (Docs. 18, 19) claiming that this Court “should
18
     explain and expound how exactly rule 8 works and why exactly plaintiff’s
19
     complaint doesn’t meet with the standard.”
20
              As the procedural history of this case demonstrates, this Court has (1)
21
     screened Plaintiff’s original Complaint and including a description of the federal
22
     pleading requirements coupled with this Court’s duty with respect to the screening
23
     of in forma pauperis cases, (2) allowed Plaintiff the opportunity to file an
24
     Amended Complaint, (3) screened the Amended Complaint and, again, instructing
25
     Plaintiff as to this Court’s duty with respect to the screening of in forma pauperis
26
     cases, as well as, the pleading requirements set forth in the Federal Rules of Civil
27
     Procedure and federal case law, and (4) found that Plaintiff failed to satisfy the
28
                                             - 13 -
 1
     federal pleading requirements, failed to provide sufficient notice to Defendants of
 2
     how each individual Defendant allegedly violated Plaintiff’s rights, and failed to
 3
     provide any plausible claim for relief. Even after this, the Court has given Plaintiff
 4
     an additional thirty days to file another amended complaint. Plaintiff, however,
 5
     failed to comply.
 6
            Plaintiff is no different than any other pro se litigant and he has been
 7
     properly advised of the necessary filing requirements in this case. He has been
 8
     given opportunities to comply, and has failed to do so. The Court finds that none
 9
     of the factors identified in Rule 60(b) are present here. Accordingly, Plaintiff’s
10
     “motion to vacate [judgment]” pursuant to Rule 60 of the Federal Rules of Civil
11
     Procedure (Doc. 21) will be denied.
12
            IT IS ORDERED denying Plaintiff’s “motion to vacate [judgment]”
13
     pursuant to Rule 60 of the Federal Rules of Civil Procedure (Doc. 21);
14
            IT IS FURTHER ORDERED dismissing this matter in its entirety.
15
            Dated this 19th day of November, 2018.
16
17
                                                  Honorable Stephen M. McNamee
18                                                Senior United States District Judge
19
20
21
22
23
24
25
26
27
28
                                             - 14 -
